Name: COMMISSION REGULATION (EEC) No 2420/93 of 31 August 1993 fixing, for unginned cotton, the actual production for the 1992/93 marketing year, the estimated production and the reduction in the aid for the 1993/94 marketing year and the amount by which the guide price is to be reduced for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  production;  plant product;  agricultural policy;  prices
 Date Published: nan

 1 . 9 . 93 Official Journal of the European Communities No L 222/37 COMMISSION REGULATION (EEC) No 2420/93 of 31 August 1993 fixing, for unginned cotton, the actual production for the 1992/93 marketing year, the estimated production and the reduction in the aid for the 1993/94 marketing year and the amount by which the guide price is to be reduced for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal , and in particular Protocol 14 annexed thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1 554/93 (2), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Whereas Article 7 ( 1 ) of Regulation (EEC) No 2169/81 provides that the actual production in each marketing year is to be determined each year, taking account in particular of the quantities for which the aid has been applied for ; whereas the application of that criterion gives the actual production for the 1992/93 marketing year indicated below ; Whereas Article 8 of Regulation (EEC) No 2169/81 provides that the estimated production of cotton must be established before the beginning of each marketing year ; whereas, on the basis of the figures available, the esti ­ mated production for the 1993/94 marketing year should be fixed at the figure given below ; Whereas, pursuant to Article 2 (2) of Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (4), as last amended by Regula ­ tion (EEC) No 1553/93 (  s), where the maximum guaran ­ teed quantity is exceeded by the estimated production, the aid should be reduced in accordance with the criteria laid down in that paragraph ; however, the reduction in aid for the 1993/94 marketing year is limited to 15 % of the guide price but any reduction exceeding that limit is deducted from the guide price of the following marketing year up to a maximum of 5 % ; whereas the application of the abovementioned provisions leads to the fixing of a reduction in the aid for the 1993/94 marketing year and a reduction of the guide price for 1994/95 for those indi ­ cated below ; Whereas this Regulation is in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1992/93 marketing year, actual production of unginned cotton is hereby determined at 984 617 tonnes. 2. For the 1 993/94 marketing year :  the estimated production is hereby fixed at 1 067 433 tonnes,  the reduction in the amount of the aid is hereby fixed at ECU 20,293 per 100 kg. 3 . For the 1994/95 marketing year, the guide price shall be reduced by ECU 5,073 per 100 kg. Article 2 This Regulation shall enter into force on 1 September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 211 , 31 . 7. 1981 , p. 2. O OJ No L 154, 25. 6. 1993, p . 23. 0 OJ No L 387, 31 . 12. 1992, p . 1 . (4) OJ No L 184, 3 . 7. 1987, p. 14. 0 OJ No L 154, 25. 6. 1993, p . 21 .